An unpub|isliled order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

U-HAUL COMPANY_, NO. 63912
Appellant, h
vs.
CHARLIE RIESS, F § L  D
Respondent.

MAY l 9 2014

TRAC|E K. LlNDEl\.'lAN
cLER F sur>aems couRT
ORDER DISMISSING APPEAL

On May 6, 2014, the parties filed in this court a stipulation
agreeing to dismiss this appeal with the parties to bear their own costs

and attorney fees. We approve the stipulation and dismiss this appeal.
NRAP 42(b).

It is so ORDERoED.l

 

.C.J.

cc: Hon. Abbi Silver_, District Judge
Janet Trost, Settlement Judge
Lewis Brisbois- Bisgaard & Smith, LLP/Las Vegas
Edward M. Bernstein & Associates/Las Vegas
Eighth District Court Clerk

lln light of this order, we deny as moot respondents April 28, 2014,
motion to extend the time to file and serve the answering brief.‘

SuFREME Coum'
or
NEvAoA

roy 1')47.\  |£_[d   iv